Exhibit 10.1

Subscription Agreement


This subscription (this “Subscription”) is dated ______, 2013, by and between
the investor identified on the signature page hereto (the “Investor”) and China
Armco Metals, Inc., a Nevada corporation (the “Company”), whereby the parties
agree as follows:
 
1.           Subscription.


Investor agrees to buy and the Company agrees to sell and issue to Investor such
number of shares (the “Shares”) of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), as set forth on the signature page hereto, for
an aggregate purchase price (the “Purchase Price”) equal to the product of (x)
the aggregate number of Shares the Investor has agreed to purchase and (y) the
purchase price per Share as set forth on the signature page hereto.  The
Purchase Price is set forth on the signature page hereto.
 
The Shares have been registered on a Registration Statement on Form S-3,
Registration No. 333-184354 (the “Registration Statement”).  The Registration
Statement has been declared effective by the Securities and Exchange Commission
(the “Commission”) and is effective on the date hereof.  A final prospectus
supplement will be delivered to the Investor as required by law.
 
The completion of the purchase and sale of the Shares (the “Closing”) shall take
place at a place and time (the “Closing Date”) to be specified by the Company,
dated _______, 2013 (the “Agreement”).  Upon satisfaction or waiver of all the
conditions to closing set forth in the Agreement, at the Closing, (i) the
Investor shall pay the Purchase Price by wire transfer of immediately available
funds to  the Company on Annex A, and (ii) the Company shall cause the Shares to
be delivered to the Investor with the delivery of the Shares to be made through
the facilities of The Depository Trust Company’s DWAC system in accordance with
the instructions set forth on the signature page attached hereto under the
heading “DWAC Instructions” (or, if requested by the Investor on the signature
page hereto, through the physical delivery of certificates evidencing the Shares
to the residential or business address indicated thereon).
 
2.           Company Representations and Warranties.  The Company represents and
warrants that:  Except as disclosed on Schedule 2 of the Company Disclosure
Schedule (a) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by, and when delivered in
accordance with the terms hereof will constitute a valid and binding agreement
of, the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s Certificate of Incorporation or Bylaws and amendments thereto through
the date hereof, or (ii) any material agreement to which the Company is a party
or by which any of its property or assets is bound; (d) the Shares when issued
and paid for in accordance with the terms of this Subscription will be duly
authorized, validly issued, fully paid and non-assessable; (e) the Registration
Statement and any post-effective amendment thereto, at the time it became
effective, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (f) the prospectus contained in the
Registration Statement, as amended and/or supplemented, did not contain as of
the effective date thereof, and as of the date hereof does not contain, any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; and (g) all preemptive rights or rights of
first refusal held by stockholders of the Company and applicable to the
transactions contemplated hereby have been duly satisfied or waived in
accordance with the terms of the agreements between the Company and such
stockholders conferring such rights.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Investor Representations, Warranties and Acknowledgments. 


(a)      The Investor represents and warrants that: (i) it has full right, power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s certificate of incorporation or by-laws (or other governing
documents), or (B) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; (iv) it
has had full access to the base prospectus included in the Registration
Statement, as amended and/or supplemented as of the date hereof, and the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials; (v) in
making its investment decision in this offering, the Investor and its advisors,
if any, have relied solely on the Company’s public filings with the Commission;
(vi) it is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares; (vii) the Investor and the Investor’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received and have carefully reviewed this Subscription Agreement, the Company’s
SEC filings, and each of the transaction documents and all other documents
requested by the Investor or its Advisors, if any, and understand the
information contained therein, prior to the execution of this Subscription
Agreement; (viii) all documents, records, and books pertaining to the investment
in the Shares including, but not limited to, all information regarding the
Company and the Shares, have been made available for inspection and reviewed by
the Investor and its Advisors, if any; (ix) the Investor and its Advisors, if
any, have had a reasonable opportunity to ask questions of and receive answers
from the Company’s officers and any other persons authorized by the Company to
answer such questions, concerning, among other related matters, the prospectus,
the Shares, the transaction documents and the business, financial condition,
results of operations and prospects of the Company and all such questions have
been answered by the Company to the full satisfaction of the Investor and its
Advisors, if any; (x) the Investor has taken no action which would give rise to
any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby;
(xi) The Investor is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in any of the Shares and the Investor has relied
on the advice of, or has consulted with, only its own Advisors; (xii) the
investor is satisfied that it has received adequate information with respect to
all matters which it or its Advisors, if any, consider material to its decision
to make this investment; (xiii) the Investor has had no position, office or
other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company; (xiv) except as set forth
below, the Investor is not a, and it has no direct or indirect affiliation or
association with any, member of FINRA or an Associated Person (as such term is
defined under the NASD Membership and Registration Rules Section 1011) as of the
date hereof; and (xv) neither the Investor nor any group of Investors (as
identified in a public filing made with the Commission) of which the Investor is
a part in connection with the offering of the Shares, acquired, or obtained the
right to acquire, twenty percent (20%) or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis.
 
  

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


(b)      The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any transactions in securities of the
Company, including “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (“Short Sales”), during the period commencing from the time
that the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (the “Discussion Time”).  The Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Investor Covenant Regarding Short Sales and Confidentiality.  The
Investor covenants that neither it nor any affiliates acting on its behalf or
pursuant to any understanding with it will execute any transactions in
securities of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Form 8-K.  The Investor covenants that until such time as the transactions
contemplated by this Subscription are publicly disclosed by the Company through
a press release and/or Form 8-K, the Investor will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
5.           Miscellaneous.


This Subscription constitutes the entire understanding and agreement between the
parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription.  This Subscription may be modified only in writing signed
by the parties hereto.


This Subscription may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.  Execution may be made by delivery by facsimile.


The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.


All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, sent by a
recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:


To the Company:  as set forth on the signature page hereto.


To the Investor:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


(e)      This Subscription shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws.  To the extent determined by such court, the prevailing party
shall reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of or protection of any of its rights under this
Subscription.
 
If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 
 
 

--------------------------------------------------------------------------------

 
 

 
CHINA ARMCO METALS, INC.
       
By:
 ____________________________________
   
Name:
 
Number of Shares:____________________________
Purchase Price per Share: $____________________
Aggregate Purchase Price: $____________________
 
 
Title:
 
Address for Notice:
 
One Waters Park Drive, Suite 98
San Mateo, CA
Attention:  Chief Executive Officer
 
     
INVESTOR: ________________________________
         
By:  ________________________________________
   
        Name:
   
        Title:
         
Select method of delivery of Shares:
         
o DWAC DELIVERY
   
DWAC Instructions:
         
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 
 
_____________________________________
     
DTC Participant Number:
 
_____________________________________
     
Name of Account at DTC Participant being
credited with the Shares:
 
 
_____________________________________
     
Account Number at DTC Participant being credited
with the Shares:
 
 
_____________________________________
     
o  PHYSICAL DELIVERY OF CERTIFICATES
   
Delivery Instructions:
         
Name in which Shares should be issued:
 
_______________________________________
 
Address for delivery:
c/o  _______________________________
Street:   ____________________________
City/State/Zip: ______________________ 
Attention: __________________________
Telephone No.: ____________________  

 
 
 

--------------------------------------------------------------------------------

 


Company Disclosure Schedule


Schedule 2


The Subscription Agreement for the July 2008 offering of the Company (the “2008
Offering”) provides that while the purchasers own any securities sold in the
offering, such securities are subject to anti-dilution protections. In the event
the Company issues any shares of common stock or securities convertible into or
exercisable for shares of common stock to any third party purchaser at a price
per share of common stock or exercise price per share which is less than the per
share purchase price of the shares of common stock in this offering, or less
than the exercise price per warrant share, respectively, without the consent of
the purchasers then holding securities issued in this offering, the purchaser is
given the right to apply the lowest such price to the purchase price of shares
purchased and still held by the purchaser and to shares issued upon exercise of
the warrants and still held by the purchaser (which will result in the issuance
of additional shares to the purchaser) and to the exercise price of any
unexercised warrants.  The sale of Common Stock pursuant to this Subscription
Agreement will trigger the 2008 Offering anti-dilution protections.  The 2008
Offering is described in a Form 8-K filed by the Company with the Securities and
Exchange Commission on August 1, 2008.

